Citation Nr: 0841393	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  02-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a bilateral 
leg condition has been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a back/spine 
condition has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1957 and from July 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been presented to reopen his claims of 
entitlement to service connection for a bilateral knee 
condition and a spine/back condition.

The Board notes that the veteran requested a hearing before 
the Board and a hearing was scheduled for October 29, 2002.  
However, the veteran failed to appear.  In October 2003, the 
Board remanded this matter for additional development.  In 
May 2005, the Board denied the veteran's claims.  In October 
2006, the veteran and VA filed a Joint Motion to Remand and 
the United States Court of Appeals for Veterans Claims 
(Court) issued an Order granting such.  In April 2007, the 
Board remanded this matter for additional development in 
accordance with VA's duties to notify and assist.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By an April 2007 Board remand, the RO/AMC was instructed to 
provide additional development in compliance with the Court 
Order of October 2006.  The Board finds that the July 2007 
notification letter sent by the RO/AMC did not comply with 
the April 2007 Board remand as it failed to provide 
notification of the new and material evidence criteria in 
effect during the time his claims to reopen were submitted 
and failed to provide appropriate notice of the VA's duties 
to notify and assist, in compliance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  RO compliance with a remand is not 
discretionary and where the RO fails to comply with the terms 
of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran filed his original claims of entitlement to 
service connection for a bilateral leg disability and a 
back/spine disability in October 1996.  A rating decision 
dated in June 1997 denied the veteran's claims.  The veteran 
did not perfect his appeal.  The veteran filed the current 
claim in August 2000.  Since the Board's decision of May 
2005, additional caselaw has refined the requirements of VA's 
duty to notify with regard to claims to reopen.  The veteran 
has not been provided with notice of VA's duties to notify 
and assist compliant with Kent, 20 Vet. App. 1.  The Court 
held in Kent, supra, that VA must notify a claimant of the 
evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Moreover, the Court stated that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In such cases, the Court in Kent stated that the Veterans 
Claims Assistance Act of 2000 (VCAA) requires the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

As noted in the Joint Motion and in the April 2007 Board 
remand, the veteran has also not been provided with the 
regulations regarding new and material evidence in effect at 
the time he filed his claim.  Rather, the statement of the 
case contained the revised version of the regulation.  At the 
time the veteran sought to reopen his claims (and prior to 
the regulation change of August 29, 2001), new and material 
evidence was defined as evidence not previously submitted to 
agency decision-makers that, by itself or when considered 
with previous evidence of record which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2008); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The veteran must also be provided 
with the new and material evidence 
criteria in effect during the time his 
claims to reopen were submitted.  
Specifically, the veteran must be 
informed that new and material evidence 
was defined as evidence not previously 
submitted to agency decision-makers 
that, by itself or when considered with 
previous evidence of record which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

3.  After all necessary action has been 
accomplished, readjudicate the claims for 
service connection for a bilateral leg 
disability and a back/spine disability.  
If they remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




